Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
1.	This is in response to application filed on 01/13/2021 in which claims 1-48 are presented for examination.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


        Claims 1-13, 15-24, 26-27, 29-39, 41-42 and 44-48 are rejected under 35 U.S.C. 103(a) as being unpatentable over Polk et. al., (US 2010/0033345), (hereinafter, Polk) in view of Bailey et al., (US 2020/0072814), (hereinafter, Bailey). 
					
Regarding claim 1, 19, 34  Polk discloses a system/method for monitoring a plurality of electrical powerlines supported by a plurality of electrical powerline support structures (= system 10 may be used to monitor a portion, or even substantially entirety of a transmission system, see [0016]), the system comprising:
 a plurality of sensor tags attachable to electrical powerlines, each of the plurality of sensor tags (= monitoring system 10 comprise a plurality of individual sensing platforms 14 provided at various locations 16, see [0016]) comprising:
 a plurality of sensors configured to measure a movement associated with the electrical powerline to which the sensor tag is attached and to generate sensor data related thereto (= one or more sensors 26 comprising sensing platform 14 may be used to sense one or more conditions of the transmission system 12, see [0018]; each sensing platform 14 monitors at least one condition of the transmission system 12, such as vibrations detected in the transmission system 12 due to an event 55 occurring on or nearby support tower 42, see [0020]; and control system 28 of each sensing platform  14 may be configured to evaluate or analyze output signals 36 produced by sensors 26 to produce information 20, see [0020]);
 a battery to provide electrical power to the sensor tag (= providing each individual sensing platform 14 with a separate power supply/storage battery, see [0025]);
 a processor configured to control operation of the sensor tag, the processor coupled to the plurality of sensors to receive the sensor data therefrom control system 28 of each sensing platform  14 may be configured to evaluate or analyze output signals 36 produced by sensors 26 to produce information 20, see [0020]); and 
a wireless transceiver controlled by the processor and configured to transmit the sensor data (= control system 28 may operate transmitter 30 of the sensing platform 14 to transmit information 20, see [0020]); and 
a backhaul communications node configured for wireless communication with the wireless transceiver in each of the respective sensor tags to receive the transmitted sensor data and to provide the sensor data to a designated network location 
(= transmitted information 20 is ultimately received by endpoint receiver 18, see [0020-21]; and once the information 20 is received by endpoint receiver 18 it may be represented in human-readable form, thereby allowing a user or system operator to interpret and act upon the information 20, see [0023 and 0016]).
	Polk explicitly fails to disclose the claimed limitations of: “a plurality of sensors configured to measure a position”.
	However, Bailey, which is an analogous art equivalently discloses the claimed limitations of: “a plurality of sensors configured to measure a position” (= utility pole inspection device can include one or more pole movement sensor; and data from pole movement sensors can be processed to identify resting tilt, see [0022 and 0047]).
         Therefore, it would have been obvious at the time the invention was made for one of the ordinary skill in the art to have combined the teaching of Bailey with Polk for the benefit of achieving a utility pole monitoring system that includes GPS to determine location of the utility poles.

Regarding claim 2, as mentioned in claim 1, Polk further discloses the system wherein the plurality of sensors includes a three axis accelerometer to detect motion of the electrical powerline to which the sensor tag is attached in three dimensions (see, [0036]).
  
Regarding claims 3 and 20, as mentioned in claims 1 and 19, Polk further discloses the system wherein the plurality of sensors includes an accelerometer to detect motion of the electrical powerline to which the sensor tag is attached (see, [0037]).  

Regarding claims 4 and 21, as mentioned in claims 1 and 19, Polk further discloses the system wherein the plurality of sensors includes a temperature sensor configured to measure a temperature of the electrical powerline to which the sensor tag is attached (see, [0036]).  

Regarding claims 5 and 22, as mentioned in claims 1 and 19, Polk further discloses the system wherein the plurality of sensors includes a temperature sensor configured to measure an environmental temperature (see, [0036]).  

Regarding claims 6 and 23, as mentioned in claims 1 and 19, Polk explicitly fails to disclose the system, wherein the plurality of sensors includes a barometer configured to measure an environmental pressure and thereby indicate a height of the electrical powerline to which the sensor tag is attached above ground.
 	However, Bailey, which is an analogous art equivalently discloses the system, wherein the plurality of sensors includes a barometer configured to measure an environmental pressure and thereby indicate a height of the electrical powerline to which the sensor tag is attached above ground (see, [0023, 0028 and 0055]).
Therefore, it would have been obvious at the time the invention was made for one of the ordinary skill in the art to have combined the teaching of Bailey with Polk for the benefit of achieving a utility pole monitoring system that includes GPS to determine location of the utility poles.

Regarding claims 7 and 24, as mentioned in claims 1 and 19, Polk explicitly fails to disclose the system, wherein the plurality of sensors includes a hygrometer configured to measure an environmental humidity. 
 	However, Bailey, which is an analogous art equivalently discloses the system, wherein the plurality of sensors includes a hygrometer configured to measure an environmental humidity (see, [0061]).
Therefore, it would have been obvious at the time the invention was made for one of the ordinary skill in the art to have combined the teaching of Bailey with Polk for the benefit of achieving a utility pole monitoring system that includes GPS to determine location of the utility poles.

Regarding claim 8, as mentioned in claim 1, Polk further discloses the system wherein the battery provides electrical power to the sensor tag for a plurality of years (see, [0025]). 
Regarding claim 9, as mentioned in claim 1, Polk further discloses the system wherein the plurality of electrical powerline support structures comprises transmission towers as part of a power transmission system (= supporting tower 42, see [0020]). 

Regarding claim 10, as mentioned in claim 9, Polk further discloses that the system further comprising a tower sensor tag attachable to the at least one transmission tower to measure movement associated with the transmission tower to which the tower sensor tag is attached and to generate sensor data related thereto (= sensing platform 14 monitors at least one condition of the transmission system 12, see [0020]).
	Polk explicitly fails to disclose the claimed limitation of: “a tower sensor tag attachable to the at least one transmission tower to measure position associated with the transmission tower…” 
However, Bailey, which is an analogous art equivalently discloses the claimed limitation of: “a tower sensor tag attachable to the at least one transmission tower to measure position associated with the transmission tower…”(= pole movement sensors 102 can be configured to obtain tilt data associated with the utility pole 50, see [0047 and 0045]). 
Therefore, it would have been obvious at the time the invention was made for one of the ordinary skill in the art to have combined the teaching of Bailey with Polk for the benefit of achieving a utility pole monitoring system that includes GPS to determine location of the utility poles.
 Regarding claim 11, as mentioned in claim 1, Polk further discloses the system wherein the plurality of electrical powerline support structures comprises power poles as part of a power distribution system (= supporting tower 42, see [0020]). 

Regarding claim 12, as mentioned in claim 11, Polk further discloses that the system further comprising a pole sensor tag attachable to the at least one power pole to measure a movement associated with the power pole to which the pole sensor tag is attached and to generate sensor data related thereto (= sensing platform 14 monitors at least one condition of the transmission system 12, see [0020]).
	Polk explicitly fails to disclose the claimed limitation of: “a pole sensor tag attachable to the at least one power pole to measure a position associated with the power pole …” 
However, Bailey, which is an analogous art equivalently discloses the claimed limitation of: “a tower sensor tag attachable to the at least one transmission tower to measure position associated with the transmission tower…”(= pole movement sensors 102 can be configured to obtain tilt data associated with the utility pole 50, see [0047 and 0045]). 
Therefore, it would have been obvious at the time the invention was made for one of the ordinary skill in the art to have combined the teaching of Bailey with Polk for the benefit of achieving a utility pole monitoring system that includes GPS to determine location of the utility poles.

Regarding claim 13, as mentioned in claim 1, Polk further discloses that the system further comprising a cellular transceiver in the backhaul communications node wherein the backhaul communications node is configured to provide the sensor data to the designated network location via a cellular link using the cellular transceiver (= endpoint receiver 18 may be operatively associated with a user interface system 22, see [0016]). 

Regarding claims 15 and 30, as mentioned in claims 1 and 19, Polk further discloses the system wherein each of the plurality of sensors has a range of initial sensor data values predetermined to be normal values, the range of normal sensor data values being provided to the processor as initial profile data for each of the plurality of sensors
 (= comparing output signal value produced by sensor 26 with values associated with a normal condition, see [0056 and 0061]). 

 Regarding claims 16 and 31, as mentioned in claims 30, Polk further discloses that the system further comprising a central controller, at the designated network location, configured to collect sensor data for each of the plurality of sensors over a period of time and to revise the profile data for any of the plurality of sensors when the collected data indicates an updated range of normal sensor data values different from the initial profile data (see [0055-56]). 

Regarding claims 17 and 32, as mentioned in claims 16 and 31, Polk further discloses the system wherein the processor instructs the wireless transceiver to transmit the sensor data only when the sensor data is outside the range of sensor data values in the profile data (= only information 20 that relates to an anomalous condition need to be transmitted, see [0053 and 0055]). 

Regarding claims 18 and 33, as mentioned in claims 17 and 32, Polk further discloses the system wherein the processor periodically instructs the wireless transceiver to transmit the sensor data irrespective of the range of sensor data values in the profile data (see, [0053 and 0055]). 
 
Regarding claim 26, as mentioned in claim 19, Polk explicitly fails to disclose the system wherein the wireless transceiver is a short-range transceiver, the system further comprising a backhaul communications node configured for wireless communication with the short-range wireless transceiver to receive the transmitted sensor data and to provide the sensor data to the designated network location. 
However, Bailey, which is an analogous art equivalently discloses the system wherein the wireless transceiver is a short-range transceiver, the system further comprising a backhaul communications node configured for wireless communication with the short-range wireless transceiver to receive the transmitted sensor data and to provide the sensor data to the designated network location (see, [0069]). 
Therefore, it would have been obvious at the time the invention was made for one of the ordinary skill in the art to have combined the teaching of Bailey with Polk for the benefit of achieving a utility pole monitoring system that includes GPS to determine location of the utility poles.
.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
Regarding claim 27, as mentioned in claim 26, Polk further discloses that the system further comprising a cellular transceiver in the backhaul communications node wherein the backhaul communications node is configured to provide the sensor data to the designated network location via a cellular link using the cellular transceiver (= endpoint receiver 18 may be operatively associated with a user interface system 22, see [0016]). 

Regarding claim 29, as mentioned in claim 19, Polk further discloses that the system further comprising an electrical powerline support structure sensor tag attachable to at least one electrical powerline support structure to measure a movement associated with the electrical powerline support structure to which the electrical powerline support structure sensor tag is attached and to generate sensor data related thereto (= sensing platform 14 monitors at least one condition of the transmission system 12, see [0020]).
	Polk explicitly fails to disclose the claimed limitation of: “…one electrical powerline support structure to measure a position associated with the electrical powerline support structure …” 
However, Bailey, which is an analogous art equivalently discloses the claimed limitation of: “…one electrical powerline support structure to measure a position associated with the electrical powerline support structure …”(= pole movement sensors 102 can be configured to obtain tilt data associated with the utility pole 50, see [0047 and 0045]). 
Therefore, it would have been obvious at the time the invention was made for one of the ordinary skill in the art to have combined the teaching of Bailey with Polk for the benefit of achieving a utility pole monitoring system that includes GPS to determine location of the utility poles.

Regarding claim 35, as mentioned in claim 34, Polk further discloses the method wherein measuring movement of the electrical powerline is performed by an accelerometer(see, [0037]).  

Regarding claim 36, as mentioned in claim 34, Polk explicitly fails to disclose the method, wherein measuring the position of the electrical powerline comprises a barometer measuring an environmental pressure to thereby indicate a height of the electrical powerline above ground. 
 	However, Bailey, which is an analogous art equivalently discloses the method, wherein measuring the position of the electrical powerline comprises a barometer measuring an environmental pressure to thereby indicate a height of the electrical powerline above ground (see, [0023, 0028 and 0055]).
Therefore, it would have been obvious at the time the invention was made for one of the ordinary skill in the art to have combined the teaching of Bailey with Polk for the benefit of achieving a utility pole monitoring system that includes GPS to determine location of the utility poles.
Regarding claim 37, as mentioned in claim 34, Polk further discloses that the method , further comprising measuring a temperature of the electrical powerline using a temperature sensor (see, [0036]).  

Regarding claim 38, as mentioned in claim 34, Polk further discloses that the method further comprising measuring an environmental temperature using a temperature sensor (see, [0036]).  

Regarding claims 39, as mentioned in claim 34, Polk explicitly fails to disclose that the method further comprising measuring an environmental humidity using a hygrometer. 
 	However, Bailey, which is an analogous art equivalently discloses that the method, further comprising measuring an environmental humidity using a hygrometer. 
 (see, [0061]).
Therefore, it would have been obvious at the time the invention was made for one of the ordinary skill in the art to have combined the teaching of Bailey with Polk for the benefit of achieving a utility pole monitoring system that includes GPS to determine location of the utility poles.

Regarding claim 41, as mentioned in claim 34, Polk explicitly fails to disclose the method wherein transmitting the sensor data comprises transmitting the sensor data to a backhaul communications node using a short-range transceiver, the method further comprising the backhaul communications node receiving the transmitted sensor data and providing the sensor data to a designated network location. 
However, Bailey, which is an analogous art equivalently discloses the method wherein transmitting the sensor data comprises transmitting the sensor data to a backhaul communications node using a short-range transceiver, the method further comprising the backhaul communications node receiving the transmitted sensor data and providing the sensor data to a designated network location (see, [0069]). 
Therefore, it would have been obvious at the time the invention was made for one of the ordinary skill in the art to have combined the teaching of Bailey with Polk for the benefit of achieving a utility pole monitoring system that includes GPS to determine location of the utility poles.

Regarding claim 42, as mentioned in claim 41, Polk further discloses the method wherein providing the sensor data to the designated network location comprises the backhaul communications node transmitting the sensor data to the designated network location via a cellular link using a cellular transceiver (= endpoint receiver 18 may be operatively associated with a user interface system 22, see [0016]). 

Regarding claim 44, as mentioned in claim 34, Polk further discloses that the method further comprising: attaching a sensor tag to at least one electrical powerline support structure; and the plurality of sensors in the sensor tag measuring movement of the electrical powerline support structure to which the electrical powerline support structure sensor tag is attached and generating sensor data related thereto; the processor receiving the sensor data from the plurality of sensors; and the wireless transceiver transmitting the sensor data under operational control of the processor
(= sensing platform 14 monitors at least one condition of the transmission system 12, see [0020]).
	Polk explicitly fails to disclose the claimed limitation of: “…the plurality of sensors in the sensor tag measuring a position of the electrical powerline support structure to which the electrical powerline support structure sensor tag is attached …” 
However, Bailey, which is an analogous art equivalently discloses the claimed limitation of: “…the plurality of sensors in the sensor tag measuring a position of the electrical powerline support structure to which the electrical powerline support structure sensor tag is attached …”(= pole movement sensors 102 can be configured to obtain tilt data associated with the utility pole 50, see [0047 and 0045]). 
Therefore, it would have been obvious at the time the invention was made for one of the ordinary skill in the art to have combined the teaching of Bailey with Polk for the benefit of achieving a utility pole monitoring system that includes GPS to determine location of the utility poles.

Regarding claim 45, as mentioned in claim 34, Polk further discloses that the method further comprising assigning each of the plurality of sensors a range of initial sensor data values determined to be normal values, the range of normal sensor data values being provided to the processor as initial profile data for each of the plurality of sensors (= comparing output signal value produced by sensor 26 with values associated with a normal condition, see [0056 and 0061]). 

 Regarding claim 46, as mentioned in claim 45, Polk further discloses that the method further comprising: collecting sensor data for each of the plurality of sensors over a period of time; and revising the profile data for any of the plurality of sensors when the collected data indicates an updated range of normal sensor data values different from the initial profile data (see [0055-56]). 

Regarding claim 47, as mentioned in claim 46, Polk further discloses the method, further comprising the processor instructing the wireless transceiver to transmit the sensor data only when the sensor data is outside the range of sensor data values in the profile data (= only information 20 that relates to an anomalous condition need to be transmitted, see [0053 and 0055]). 

Regarding claim 48, as mentioned in claim 47, Polk further discloses that the method further comprising the processor periodically instructing the wireless transceiver to transmit the sensor data irrespective of the range of sensor data values in the profile data (see, [0053 and 0055]). 
 
 3.        Claims 14, 25, 28, 40 and 43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Polk and Bailey in view of Van Fleet et al., (US 2014/0064389), (hereinafter, Van). 

Regarding claim 14, as mentioned in claim 1, the combination of Polk and Bailey explicitly fails disclose that the system, further comprising a satellite transceiver in the backhaul communications node wherein the backhaul communications node is configured to provide the sensor data to the designated network location via a satellite link using the satellite transceiver. 
	However, Van, which is an analogous art equivalently disclose that the system, further comprising a satellite transceiver in the backhaul communications node wherein the backhaul communications node is configured to provide the sensor data to the designated network location via a satellite link using the satellite transceiver 
(= communicating positional information such as power line height and sag to a network support center via GPS satellite, see [0049]). 
Therefore, it would have been obvious at the time the invention was made for one of the ordinary skill in the art to have combined the teaching of Van with Polk and Bailey for the benefit of achieving a utility pole monitoring system that communicate via GPS satellite system.

Regarding claim 25, as mentioned in claim 19, the combination of Polk and Bailey explicitly fails disclose the system, wherein the wireless transceiver is a satellite transceiver configured to provide the sensor data to a designated network location via a satellite link using the satellite transceiver. 
	However, Van, which is an analogous art equivalently disclose the system, wherein the wireless transceiver is a satellite transceiver configured to provide the sensor data to a designated network location via a satellite link using the satellite transceiver (= communicating positional information such as power line height and sag to a network support center via GPS satellite, see [0049]). 
Therefore, it would have been obvious at the time the invention was made for one of the ordinary skill in the art to have combined the teaching of Van with Polk and Bailey for the benefit of achieving a utility pole monitoring system that communicate via GPS satellite system.

Regarding claim 28, as mentioned in claim 26, the combination of Polk and Bailey explicitly fails disclose that the system, further comprising a satellite transceiver in the backhaul communications node wherein the backhaul communications node is configured to provide the sensor data to the designated network location via a satellite link using the satellite transceiver.
	However, Van, which is an analogous art equivalently disclose that the system, further comprising a satellite transceiver in the backhaul communications node wherein the backhaul communications node is configured to provide the sensor data to the designated network location via a satellite link using the satellite transceiver
(= communicating positional information such as power line height and sag to a network support center via GPS satellite, see [0049]). 
Therefore, it would have been obvious at the time the invention was made for one of the ordinary skill in the art to have combined the teaching of Van with Polk and Bailey for the benefit of achieving a utility pole monitoring system that communicate via GPS satellite system.

Regarding claim 40, as mentioned in claim 34, the combination of Polk and Bailey explicitly fails disclose the method, wherein transmitting the sensor data comprises transmitting the sensor data to a designated network location via a satellite link using a satellite transceiver. 
	However, Van, which is an analogous art equivalently disclose the method, wherein transmitting the sensor data comprises transmitting the sensor data to a designated network location via a satellite link using a satellite transceiver
(= communicating positional information such as power line height and sag to a network support center via GPS satellite, see [0049]). 
Therefore, it would have been obvious at the time the invention was made for one of the ordinary skill in the art to have combined the teaching of Van with Polk and Bailey for the benefit of achieving a utility pole monitoring system that communicate via GPS satellite system.

Regarding claim 43, as mentioned in claim 41, the combination of Polk and Bailey explicitly fails disclose the method, wherein providing the sensor data to the designated network location comprises the backhaul communications node transmitting the sensor data to the designated network location via a satellite link using a satellite transceiver.
	However, Van, which is an analogous art equivalently disclose the method, wherein providing the sensor data to the designated network location comprises the backhaul communications node transmitting the sensor data to the designated network location via a satellite link using a satellite transceiver (= communicating positional information such as power line height and sag to a network support center via GPS satellite, see [0049]). 
Therefore, it would have been obvious at the time the invention was made for one of the ordinary skill in the art to have combined the teaching of Van with Polk and Bailey for the benefit of achieving a utility pole monitoring system that communicate via GPS satellite system.

                                       CONCLUSION 
 4.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.